Citation Nr: 1400082	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  12-19 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include left knee strain and patellar tendonitis.  

2.  Entitlement to service connection for a right knee disability, to include right knee strain.  

3.  Entitlement to service connection for a center chest disability, to include costochondritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 2006 to November 2009.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan which denied the benefit sought on appeal.  The RO has denied the claim of service connection for left and right knee strain and center chest pain; however, the Board has broadened the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the evidence of record.  See January 2011 VA examination; June 2009 service treatment record.        

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.	

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As to the left and right knee disabilities, the January 2011 VA opinion offered was inadequate because the examiner did not address service connection for the right knee and did not provide a rationale for the left knee.  An addendum opinion is warranted to determine the nature and etiology of the left and right knee disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

As to the chest disability, the January 2011 VA examination was inadequate because it remains unclear whether the noted diagnosis of costochondritis is a current diagnosis, or whether that was an assessment of the in-service treatment.  Furthermore, if a current diagnosis of costochondritis is confirmed, an opinion as to service connection is required.  Thus, an examination and opinion must be obtained. See id.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding treatment records.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  Associate any records obtained with the claims file (paper or electronic).  

2. If, after making reasonable efforts to obtain any outstanding non-Federal records, the AMC is unable to secure same, or if after continued efforts to obtain Federal records, the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3. Afterwards, regarding the claimed right and left knee disabilities, forward the claims file to the examiner who conducted the January 2011 VA examination, or suitable substitute if that examiner is unavailable.  The examiner is requested again to review the claims folder in order to render an opinion as to the following:

Whether it is at least as likely as not (a 50 percent or greater probability) that the (a) left knee disability, and/or (b) the right knee disability is etiologically related to service.  For purposes of the addendum opinion, the examiner is asked to specifically address the following:

1)  the June 2009 in-service diagnosis of probable patellar tendonitis of the left knee; and

2) the January 2011 diagnosis of bilateral knee strain.  

The examiner should provide a complete rationale for all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. The examiner's opinion should be based on the results of the examination, a review of the evidence of record, and sound medical principles.  

4. Afterwards, schedule the Veteran for a VA medical examination to determine the nature and etiology of a center chest disability, to include costochondritis.

Make the claims file available to the examiner for review of the case.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements.  The examiner should note that this case review took place.  

After reviewing the claims folder, the examiner is asked to opine on the following:



(a) the current nature and diagnosis of the Veteran's chest disability.  The examiner is asked to specifically address the January 2011 diagnosis of costochondritis and whether it is a current diagnosis or an explanation of the in-service treatment.  

(b) whether it is at least as likely as not (a 50 percent or greater probability) that a center chest disability is etiologically related to service.

The examiner should provide a complete rationale for all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. The examiner's opinion should be based on the results of the examination, a review of the evidence of record, and sound medical principles.  

5. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claims on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

